            Case 1:20-cv-05770-JMF Document 149 Filed 08/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


      STATE OF NEW YORK, et al.,

               Plaintiffs,                            20-CV-5770 (JMF)

               v.

      DONALD J. TRUMP, in his official
      capacity as President of the United
      States, et al.,

               Defendants.


      NEW YORK IMMIGRATION
      COALITION, et al.,

               Plaintiffs,                            20-CV-5781 (JMF)

               v.

      DONALD J. TRUMP, in his official
      capacity as President of the United
      States, et al.,

               Defendants.


                             DECLARATION OF ELENA GOLDSTEIN

       Elena Goldstein, pursuant to penalty of perjury under 28 U.S.C. § 1746, does hereby state

the following:

       I am an attorney in the Office of the New York State Attorney General and counsel to

Plaintiffs in this action. I submit this Declaration in support of Plaintiffs’ motion for summary

judgment and a preliminary injunction.

       Attached to this Declaration are true and correct copies of the following numbered

exhibits:
        Case 1:20-cv-05770-JMF Document 149 Filed 08/25/20 Page 2 of 2




   60. Declaration of Murad Awawdeh, Executive Vice President of Advocacy and Strategy for
       the New York Immigration Coalition (August 25, 2020).

   61. Declaration of Jennifer Mendelsohn (August 24, 2020).

   62. Supplemental Declaration of Cesar Espinosa, Executive Director of FIEL Houston, Inc.
       (August 23, 2020).

   63. Supplemental Declaration of Theo Oshiro, Deputy Director of Make the Road New York
       (August 24, 2020).

   64. Supplemental Declaration of Jenny Seon, Legal Service Director of Ahri for Justice
       (August 24, 2020).

   65. Reply Declaration of Dr. Matthew A. Barreto, Ph.D. (August 25, 2020).

   66. Reply Declaration of John Thompson (August 24, 2020).



Dated: August 25, 2020              /s/ Elena Goldstein
                                    Elena Goldstein
                                    Office of the New York State Attorney General
                                    28 Liberty Street
                                    New York, NY 10005
                                    Phone: (212) 416-6201
                                    elena.goldstein@ag.ny.gov

                                    Attorney for the Plaintiffs
